Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-13-2006

USA v. Lamar
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-4370




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"USA v. Lamar" (2006). 2006 Decisions. Paper 213.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/213


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                  NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                      No. 05-4370


                           UNITED STATES OF AMERICA

                                           v.

                                   LYNNE LAMAR,
                                                      Appellant
                                     ____________

             APPEAL FROM THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF PENNSYLVANIA
                           (D.C. No. 02-cr-00268-1)
                  District Judge: Honorable Donetta W. Ambrose
                                   ____________

                     Submitted Under Third Circuit L.A.R. 34.1(a)
                                   October 27, 2006
                Before: SMITH, WEIS, and NYGAARD Circuit Judges.
                               (Filed: November 13, 2006)
                                    ____________

                                       OPINION


WEIS, Circuit Judge.

             Defendant Lamar pleaded guilty to violations of 18 U.S.C. §§ 371 and

1344. The United States released her from incarceration February 18, 2005 and she

began her term of supervised release. Defendant subsequently violated the terms of that

release and now appeals an order imposing a sentence of twenty-four months

                                           1
imprisonment.

              Counsel, who had been appointed to present this appeal, moved to withdraw

and filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967), asserting that he

had found no appropriate grounds for reversal. Defendant proceeding pro se filed a

“Motion for Clarification on Jurisdiction,” which we will treat as a brief.

              We have carefully considered the possible issues addressed in counsel's

Anders brief and in the defendant’s informal pro se brief. We agree that there are no

nonfrivolous issues for appeal, and we will therefore affirm.

              In reviewing counsel’s request for permission to withdraw, we must

determine (1) whether counsel adequately fulfilled Third Circuit L.A.R. 109.2(a)'s

requirements and (2) whether an independent review of the record presents any

nonfrivolous issues for appeal. United States v. Youla, 241 F.3d 296, 300 (3d Cir. 2001).

We must be satisfied that “counsel has thoroughly examined the record in search of

appealable issues” and explained why the issues are frivolous. Id.

              In his brief, counsel suggested the following three issues that could have

been raised, but which lack arguable merit:

              1.            The District Court did not properly exercise its discretion in
                            admitting evidence of conspiracy and finding violations of
                            supervised release;

              2.            The consensual search of Lamar’s home on May 20, 2005
                            was not constitutionally valid; and

              3.            The District Court erred in imposing its sentence on the
                            defendant.

                                              2
              In her pro se brief, defendant contends that she is actually innocent and asks

for the recusal of the district judge, contending that she was biased. Defendant also

alleges a conspiracy between the Assistant United States Attorney and the district judge.

Defendant further requests that a new attorney be appointed for her on appeal. None of

the allegations in the motion are supported by any evidence and are simply conclusory

statements.

              We have carefully reviewed the record in this case, including the transcript

of the hearing before the district judge, during which defendant testified and was

represented by counsel. We conclude that the district judge did not err in her findings or

rulings. The evidence in this case unquestionably established a violation of the terms of

supervised release. The district judge found that the defendant’s testimony was incredible

and we have no reason to set aside that finding.

              We have considered all of the arguments presented by defense counsel and

by defendant and conclude that none of the contentions present nonfrivolous grounds for

appeal. The issues presented lack legal merit and do not warrant the filing of a petition

for writ of certiorari. See 3d Cir. L.A.R. 109.2(c).

              Insofar as defendant requests appointment of additional counsel, the motion

will be denied. We will grant counsel’s motion to withdraw.

              The judgment of the District Court will be affirmed.




                                              3